Citation Nr: 0326091	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  94-08 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


REMAND

The Board of Veterans' Appeals (BVA or Board) ordered further 
development in your case.  Thereafter, your case was sent to 
the Board's Evidence Development Unit (EDU), to undertake the 
requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Request records from the Kansas City, 
Missouri VAMC, including, but not limited 
to, clinical records of a period of 
hospitalization in 1984 or 1985.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination to determine whether the 
veteran meets the criteria for a 
diagnosis of PTSD.  Send the claims 
folder and a copy of this remand to the 
examiner for review.
In May 2001, the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) (formerly, ESG), provided 
information which confirmed occurrence of 
one incident which the veteran alleged 
was among the stressors which caused him 
to develop PTSD.  The confirmed incident 
was a mortar attack on the DaNang Air 
Base, in January 1970, where the veteran, 
who was in Vietnam from late December 
1969 to mid-March 1970, was stationed.  
The veteran has also stated that he 
witnessed destruction of equipment, saw a 
rocket hit and destroy a helicopter 
sitting on a helipad, saw body bags, and 
saw severely injured servicemembers while 
at the DaNang Air Base, but those 
accounts have not been verified.

The veteran is entitled to a VA 
psychiatric examination to determine 
whether the verified stressor caused the 
veteran to develop PTSD in this case, 
since no stressor had been confirmed at 
the time of the veteran's previous VA 
examination.  Moreover, the medical 
evidence as to whether the veteran does 
or does not have a diagnosis of PTSD is 
in conflict, with some records reflecting 
a diagnosis or history of PTSD and other 
reports and examinations reflect 
diagnosis of a personality disorder or 
psychiatric disorders other than PTSD. 

After reviewing the clinical records and 
history, conducting any necessary 
psychological, psychometric, or 
neuropsychological or other testing, and 
examining the veteran, the examiner 
should: determine what psychiatric 
diagnosis(es) is/are best supported, and 
state the appropriate diagnosis(es); and, 
if the veteran meets the criteria for a 
diagnosis of PTSD, provide an opinion as 
to whether it is at least as likely as 
not (50 percent likelihood or greater) 
that the veteran has PTSD which is 
related to a verified in-service 
stressor.  The examiner should explain 
the basis for the opinions expressed.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





